                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

  Timothy Johnson,                              )          C/A No. 5:18-cv-683-DCC-KDW
                                                )
                                                )
                           Petitioner,          )
                                                )           REPORT AND RECOMMENDATION
                                                )
   v.                                           )
                                                )
                                                )
  Aaron S. Joyner,                              )
                                                )
                         Respondent.            )
                                                )

        Petitioner, proceeding pro se and in forma pauperis, brought this action seeking habeas

corpus relief under 28 U.S.C. § 2254. Respondent filed a Motion for Summary Judgment on June

7, 2019. ECF No. 40. As Petitioner is proceeding pro se, the court entered an order on June 7,

2019, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Petitioner of the

importance of a motion for summary judgment and of the need for him to file an adequate response.

ECF No. 41. Petitioner was informed that his response was due by July 11, 2019 (plus three

mailing days), and was specifically advised that if he failed to respond adequately, Respondent’s

motion may be granted, thereby ending his case.

        On July 24, 2019, the court ordered Petitioner to advise, by August 14, 2019 (plus three

mailing days), whether he wished to continue with his case. ECF No. 51. Petitioner has filed no

response. As such, it appears to the court that he does not oppose the motion and wishes to abandon

this action. Based on the foregoing, the undersigned recommends this action be dismissed with

prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R.

Civ. P. 41(b).
       IT IS SO RECOMMENDED.




August 22, 2019                                               Kaymani D. West
Florence, South Carolina                               United States Magistrate Judge

        The parties are directed to note the important information in the attached
          “Notice of Right to File Objections to Report and Recommendation.”




                                            2
